{¶ 31} I concur with the majority as to its analysis and disposition of this case, but write separately to emphasize the factors that most cause me to affirm the decision of the trial court.
 {¶ 32} Appellant's psychological diagnosis included a disorder that is described as a pathological dependence on others to the detriment of one's own safety. Appellant has behaved true to this diagnosis. She has continued her relationship with Mr. Reynolds despite domestic violence and despite his severe personality pathologies.
 {¶ 33} Appellant is dependent on Mr. Reynolds' family because appellant is from another state. Appellant allowed her child to reside in a home with a registered sex offender.
 {¶ 34} Appellant exposed her other child to drugs in utero.
 {¶ 35} While I appreciate the progress that appellant has made to remain drug free and her positive relationship with her children, her behavior indicates a continued likelihood that she will put herself and her children in harm's way because she is unable and/or unwilling to appreciate the negative characteristics of the people she depends upon.
                             JUDGMENT ENTRY *Page 10 
For the reasons stated in our accompanying Memorandum-Opinion, the judgment of the Court of Common Pleas of Tuscarawas County, Ohio, Juvenile Division is affirmed. *Page 1